DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 31, it is not clear how ink or paint is defined. There are an infinite number of ink and paint formulations all of which will have different compositions, coating systems, surface energies, viscosities, etc. Thus, it is not clear how the properties of penetration, bond strength, or uniformity can be measured without a specific ink or paint given any different paint will react to a surface differently and different surfaces differently.
Further regarding claims 1 and 31 and regarding claims 6 and 34, the terms “dark-colored” and “light colored” are relative terms which renders the claim indefinite. The terms “dark-colored” and “light colored” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear a what point a color goes from being considered light to being considered dark. Further, it is not clear how the lightness of a color is being measured.
Claim 7 contains the trademark/trade name Pantone.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe color and, accordingly, the identification/description is indefinite.
Regarding claim 36, it is not clear what is being referred to with the term “display arrangement.” There is no reference to a display arrangement in the instant Specification and it is not a standard term of art which would have a known meaning. 
The remaining claims are rejected for depending on claim 1 or 31. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falck (US Pub. 2018/0086134 A1) in view of Athorn-Telep et al. (US Pub. 2004/0018345 A1).
Regarding claims 1, 2, 5, 6, and 13, Falck discloses altering a two dimensional work into a three-dimensional version of that work where a sheet metal (panel body) is sculpted to make a three-dimensional shape (3D indicia) and comprises a two-dimensional work (color layer) bonded to the sheet metal (abstract, [0011], [0016]-[0017]). Falck further discloses an image that contains both light and dark colored portions (Figs. 1-3).
Falck does not disclose a polymeric color-receptive layer applied on the front surface at least partially covering the 3D and 2D indicia.
Athorn-Telep discloses an article for use as dry erase media that has permanent indicia or artwork as well as transient indicia or artwork which may be applied to a topmost surface through the use of a transparent coating layer that accepts dry erase inks (color-receptive) to have an article that allows the permanent and transient indicia to be viewed simultaneously as a single apparent image that is interactive (abstract, [0027], and [0045]). The coating that allows printing is polymeric ([0027]-[0028]), has a thickness of 1 to 10 microns, and may be glossy or matte depending on preference ([0030] and [0032]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include an additional color-receiving layer at thickness of 1 to 10 microns on the work in Falck as taught in Athorn-Telep to have an image or artwork that can simultaneously display two images and is interactive (Athorn-Telep, abstract).  
Given the coating layer in Athorn-Telep is designed to receive ink, it would be expected that the surface would allow for one of a greater penetration of ink, a greater bonding strength with ink, a more uniform coating with ink, or a greater porosity than the substrate or metal sheet of Falck which is not designed to receive and retain ink. Further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Falck in view of Athorn-Telep discloses the same metal sheet or panel as claimed with an ink receiving polymer layer as claimed so that the layer would be expected to have the same ink receiving properties as claimed given the identical materials used to form the layers. 
Regarding claims 3-4 and 11, Falck discloses adhesive and foam as a rigid backing sheet on the back of the metal sheet either of which layer may be considered a support and are made of polymeric material ([0019]). 
Regarding claim 7, Falck does not specifically disclose the specific color of the image but is considered to disclose darks lines generally (Fig. 1) and drawings, paintings, photographs, or prints which may be formed with any color ([0016]). “Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art,” see In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) and MPEP 2144.04 I. The colors of the color layer described in the instant claims are considered an aesthetic design change related to ornamentation only and do not structurally differentiate the product over the product in the cited prior art. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the 2D image in Falck to include one of the black colors listed in instant claim 7 as an aesthetic design choice. 
Regarding claim 14, Falck discloses a two dimensional artwork where a lake and mountains are molded to be closer to the viewer and the sky and clouds are not molded to be closer and teaches that molding is designed based on the image and desired three dimensional effect ([0018]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the amount of shaping of the metal sheet may be to any desired amount based on the image used in the artwork and the desired final look including where 5 to 90% of the sheet has 3D indicia as claimed. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the amount of 3D indicia on a metal sheet involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Regarding claim 15, Falck discloses that any shape for the two-dimensional shape may be used including round which is considered to disclose rounded edges ([0020]).
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falck in view of Athorn-Telep as applied to claim 1 above, and further in view of Copper & other Embossing Foils (The Whimsie Studio).
Falck in view of Athorn-Telep discloses the article of claim 1 as discussed above. Falck does not disclose the thickness of the metal sheet. 
Copper & other Embossing Foils discloses the standard gauge for crafting metal is 36 gauge or 5 mil (which is just over 0.2 mm) and is easily cut with scissors and can be shaped with little work (Copper & other Embossing Foils, pages 1-2)  whereas which can still be used thick gauges of 21, 23, and 24 require heavier tooling (Copper & other Embossing Foils, page 6).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the metal sheet in Falck to have a thickness of 5 mil or greater as taught in Copper & other Embossing Foils as a conventionally known suitable thickness for a crafting foil and as a foil that is easy to hand tool with little force. 
Further, given the thickness of the metal sheet is disclosed as at least 0.2 mm in Falck (see discussion above), the 1 to 10 micron thick ink receptive layer in Falck in view of Athorn-Telep would be thinner. 

Claim(s) 1-7, 10-12, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raab (US Pub. 2013/0129942 A1) in view of Athorn-Telep et al. (US Pub. 2004/0018345 A1).
Regarding claims 1, 2, 5-7, and 13, Raab discloses mixed media artwork which includes cutting a metal sheet (panel body), applying an adhesive layer to an outer surface, applying one or more polymer layers to create an image (color layer which forms a 2D image) which includes dark and lighter colored regions and deforming the metal sheet to create a three-dimensional outer surface (abstract and Fig. 6). 
Raab does not disclose a polymeric color-receptive layer applied on the front surface at least partially covering the 3D and 2D indicia.
Athorn-Telep discloses an article for use as dry erase media that has permanent indicia or artwork as well as transient indicia or artwork which may be applied to a topmost surface through the use of a transparent coating layer that accepts dry erase inks (color-receptive) to have an article that allows the permanent and transient indicia to be viewed simultaneously as a single apparent image that is interactive (abstract, [0027], and [0045]). The coating that allows printing is polymeric ([0027]-[0028]), has a thickness of 1 to 10 microns, and may be glossy or matte depending on preference ([0030] and [0032]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include an additional color-receiving layer at thickness of 1 to 10 microns on the artwork in Raab as taught in Athorn-Telep to have an image or artwork that can simultaneously display two images and that is interactive (Athorn-Telep, abstract).  
Given the coating layer in Athorn-Telep is designed to receive ink, it would be expected that the surface would allow for one of a greater penetration of ink, a greater bonding strength with ink, a more uniform coating with ink, or a greater porosity than the substrate or metal sheet of Raab which is not designed to receive and retain ink. Further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Raab in view of Athorn-Telep discloses the same metal sheet or panel as claimed with an ink receiving polymer layer as claimed so that the layer would be expected to have the same ink receiving properties as claimed given the identical materials used to form the layers. 
Further regarding claims 1, 6, and 7, Raab does not specifically disclose the specific colors in instant claim 7 of the image but is considered to disclose darks lines generally (Fig. 6) where areas without the dark lines would be light colored area and that the artwork may contain different colors ([0031]) to make an artistic image ([0025] and [0032]). “Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art,” see In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) and MPEP 2144.04 I. The colors of the color layer described in the instant claims are considered an aesthetic design change related to ornamentation only and does not structurally differentiate the product over the product in the cited prior art. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the 2D image in Raab to include a dark color where the dark color is one of the black colors listed in instant claim 7 and a light color as an aesthetic design choice. 
Regarding claims 3-4 and 11, Raab discloses a support frame attached via adhesive (support) layer where the adhesive is a polymer ([0024], [0029], [0039], and [0041]).
Regarding claims 10 and 12, Raab discloses adhesives on the metal sheet should be as thin as possible while still providing the necessary adhesive properties ([0029]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the adhesive applied to the metal sheet as thin as possible while still providing the necessary adhesive properties as taught in Raab which would include thicknesses of less than 1 mm and thickness that are less than the metal sheet and where a change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in thickness of the adhesive layer involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.	
Regarding claim 14, Raab discloses the 3D deformations being a variety of shapes and surface textures depending on the artistic vision and result in images of varying visual appeal ([0036]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the amount of shaping of the metal sheet may be to any desired amount based on the image desired in the artwork and the desired final look including where 5 to 90% of the sheet has 3D indicia as claimed. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the amount of 3D indicia on a metal sheet involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Regarding claim 15, Raab discloses the artwork being any desired shape ([0024]) where there are no limitations on the shape of the metal sheet ([0026]), but does not specifically disclose rounded edges. However, a change in shape is generally recognized as being within the level of ordinary skill in the art, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and see MPEP 2144.04 IV. B. Here, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention since such a change would involve a mere change in the shape of the component which has been held to be prima facie obvious and Raab discloses that any desired shape may be employed which would include shapes with rounded edges. 

Claim(s) 8-9 and 31-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raab in view of Athorn-Telep as evidenced by Copper & other Embossing Foils (The Whimsie Studio).
Raab in view of Athorn-Telep discloses the article of claim 1 as discussed above. Raab further discloses there being no particular limitation on the thickness of the metal sheet where a thin aluminum sheet that may be cut with scissors may be used as well as a thicker steel sheet that will require tools to utilize ([0026]-[0027] and [0036]). Based on Copper & other Embossing Foils, it would be expected that at least the steel sheet would be expected to be greater than 0.2 mm given a standard gauge is considered to be 36 gauge or 5 mil (which is just over 0.2 mm) and is easily cut with scissors and can be shaped with little work (Copper & other Embossing Foils, pages 1-2)  whereas thick gauges of 21, 23, and 24 require heavier tooling (Copper & other Embossing Foils, page 6). Thus, given standard thickness of aluminum for easy manipulation is 5 mil thick which is just over 0.2 mm and Raab discloses using both thin aluminum and thicker stainless steel that requires heavier tooling (Raab, [0027] and [0036]), Raab is considered to disclose the metal sheet having a thickness of at least 0.2 mm. 
Further, given the thickness of the metal sheet is disclosed as at least 0.2 mm in Raab (see discussion above), the 1 to 10 micron thick ink receptive layer in Raab in view of Athorn-Telep would be thinner. 
Regarding claim 31, claim 31 contains a limitation, baked, which defines a product by how the product was made. Thus claim 31 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a color-receptive layer. 	
Regarding claims 31, 33-34, Raab discloses mixed media artwork which includes cutting a metal sheet (panel body), applying an adhesive layer to an outer surface, applying one or more polymer layers to create an image (color layer which forms a 2D image) which includes dark and lighter colored regions and deforming the metal sheet to create a three-dimensional outer surface (abstract and Fig. 6) where the one or more polymer layers may not cover the whole metal sheet (applied to only a portion) ([0032]).
Raab discloses the 3D deformations being a variety of shapes and surface textures depending on the artistic vision and result in images of varying visual appeal ([0036]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the amount of shaping of the metal sheet may be to any desired amount based on the image desired in the artwork and the desired final look including where 5 to 90% of the sheet has 3D indicia as claimed. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the amount of 3D indicia on a metal sheet involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Raab does not disclose a polymeric color-receptive layer applied on the front surface and covering portions of the metal sheet not covered with the color layer.
Athorn-Telep discloses an article for use as dry erase media that has permanent indicia or artwork as well as transient indicia or artwork which may be applied to a topmost surface through the use of a transparent coating layer that accepts dry erase inks (color-receptive) to have an article that allows the permanent and transient indicia to be viewed simultaneously as a single apparent image that is interactive (abstract, [0027], and [0045]). The coating that allows printing is polymeric ([0027]-[0028]), has a thickness of 1 to 10 microns, and may be glossy or matte depending on preference ([0030] and [0032]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include an additional color-receiving layer which covers the entire surface of the metal sheet at thickness of 1 to 10 microns on the artwork in Raab as taught in Athorn-Telep to have an image or artwork that can simultaneously display two images and that is interactive (Athorn-Telep, abstract and Figure which shows the coating on the entire surface of the substrate). Further, given the polymer layer in Raab and the ink receptive layer in Athorn-Telep have different purposes and effects (see discussion above), it would be expected for the layers to be different (and see Raab, [0031] and Athorn-Telep, [0027] where the materials to form the layers are different). 
Further, given the coating layer in Athorn-Telep is designed to receive ink, it would be expected that the surface would allow for one of a greater penetration of ink, a greater bonding strength with ink, a more uniform coating with ink, or a greater porosity than the substrate or metal sheet of Raab which is not designed to receive and retain ink. Further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Raab in view of Athorn-Telep discloses the same metal sheet or panel as claimed with an ink receiving polymer layer as claimed so that the layer would be expected to have the same ink receiving properties as claimed given the identical materials used to form the layers. 
Further regarding claims 31, 33, and 34, Raab does not specifically disclose the specific color of the image but is considered to disclose darks lines generally (Fig. 6) where areas without the dark lines would be light colored area and that the artwork may contain different colors ([0031]) to make an artistic image ([0025] and [0032]). “Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art,” see In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) and MPEP 2144.04 I. The colors of the color layer described in the instant claims is considered an aesthetic design change related to ornamentation only and does not structurally differentiate the product over the product in the cited prior art. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the 2D image in Raab to include a dark color where the dark color is one of the black colors listed in instant claim 7 and a light color as an aesthetic design choice. 
Raab further discloses there being no particular limitation on the thickness of the metal sheet where a thin aluminum sheet that may be cut with scissors may be used as well as a thicker steel sheet that will require tools to utilize ([0026]-[0027] and [0036]). Based on Copper & other Embossing Foils, it would be expected that at least the steel sheet would be expected to be greater than 0.2 mm given a standard gauge is considered to be 36 gauge or 5 mil (which is just over 0.2 mm) and is easily cut with scissors and can be shaped with little work (Copper & other Embossing Foils, pages 1-2)  whereas thick gauges of 21, 23, and 24 require heavier tooling (Copper & other Embossing Foils, page 6). Thus, given standard thickness of aluminum for easy manipulation is 5 mil thick which is just over 0.2 mm and Raab discloses using both thin aluminum and thicker stainless steel that requires heavier tooling (Raab, [0027] and [0036]), Raab is considered to disclose the metal sheet having a thickness of at least 0.2 mm. 
Further, Raab does not specifically disclose that thickness of the polymer layers but does disclose the layer may be any thickness to achieve a desired visual effect ([0032]) where thinner layers allow for quicker drying times ([0035]). Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges for the thickness of the polymer layer involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Regarding claim 32, claim 32 contains a limitation, heated prior to said color layer, which defines a product by how the product was made. Thus claim 32 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a support layer between the panel body and color layer. Raab discloses an adhesive (support layer) on the front face of the metal sheet to adhere the polymer layer to (Fig. 3 and [0029]-[0030]). Raab also discloses a transparent layer (alternate support layer) between the metal sheet and colored polymer layer ([0034]).
Regarding claim 35, Raab discloses the artwork being any desired shape ([0024]) where there are no limitations on the shape of the metal sheet ([0026]), but does not specifically disclose rounded edges. However, a change in shape is generally recognized as being within the level of ordinary skill in the art, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and see MPEP 2144.04 IV. B. Here, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention since such a change would involve a mere change in the shape of the component which has been held to be prima facie obvious and Raab discloses that any desired shape may be employed which would include shapes with rounded edges. 
Regarding claim 36, Raab discloses that the art forms can be mounted to a support frame and hung (display arrangement) ([0024]).
In the alternative, claim(s) 3-4 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falck in view of Athorn-Telep or Raab in view of Athorn-Telep as applied to claim 1 above, and further in view of Satou et al. (US Pub. 2018/0169695 A1).
Falck in view of Athorn-Telep or Raab in view of Athorn-Telep discloses the article of claim 1 as discussed above. To the extent, Falck or Raab is not considered to disclose the support as claimed, Satou discloses a decorative plate that includes a metallic substrate that has a recess-projection pattern on both sides and on which an ink receiving layer is formed (abstract) where the metallic substrate has a back-side material (support) that is a resin sheet or metal foil (abstract and [0038]). The metal substrate has a thickness of 0.15 to 0.5 mm ([0031]). The back-side material is less in thickness than the metallic substrate (Fig. 2, where 11 is the metallic substrate and 13 is the back-side material) so that the back-side material would be expected to be less than 0.5 mm. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a polymeric or metal back-side material on the back surface of the metal sheet in Falck or Raab where the back-side material is thinner than the metal sheet and less than 1 mm in thickness as taught in Satou as a conventionally known suitable configuration for a shaped decorative metal plate to the back of the metallic sheet improve protective, heat and sound insulating properties (Satou, [0015] and [0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783